A motion was made by petitioner for an order directing the comptroller of the city of New York to pay to petitioner and others entitled thereto their shares of the sum of money awarded to one Martin L. O’Hara, by the Supreme Court in a final decree for the taking of damage parcel No. 5. Upon the return various claimants appeared and filed their respective claims. The court at Special Term appointed a referee to take testimony concerning the priority and validity of the respective liens and claims. A motion to confirm the report of the referee resulted in the order appealed from which modified the referee’s report by allowing the claim of Barnhart in the sum of $3,725, with interest from November 1,1932, to the date of payment, by granting said claim a priority over the claims of the judgment creditors and other assignees, and by fixing a different order of priority in payment of the claims. Order appealed from unanimously affirmed, with costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ.